                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        BLAKE JOSEPH SANDLAIN,

                Petitioner,
                                                    Case No. 14-cv-20283
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
      UNITED STATES OF AMERICA,

            Respondent.
   ______________                     /

 OPINION AND ORDER DENYING PETITIONER’S MOTION FOR THE
       PRODUCTION OF SENTENCING TRANSCRIPTS [#140]

      On January 8, 2015, Petitioner Blake Joseph Sandlain plead guilty to two

felonies under 18 U.S.C. § 922(g) and 21 U.S.C. § 841(a). ECF No. 44. On August

7, 2015, Petitioner filed a Motion to Vacate Sentence under 28 U.S.C. § 2255. ECF

No. 55. The Court denied that Motion on October 20, 2015. ECF No. 72.


      Presently before the Court is Petitioner’s Motion for the Production of

Sentencing Transcripts, filed on September 23, 2019. ECF No. 140. Petitioner

requests his sentencing transcripts to review whether this Court addressed his

objections to the inclusion of two predicate offenses. Id.


      Title 28 U.S.C. § 753(f) governs the production of transcripts free of charge

in Section 2255 proceedings, which states in relevant part:


                                          1
      Fees for transcripts furnished in proceedings brought under section
      2255 of this title [28 U.S.C. § 2255] to persons permitted to sue or
      appeal in forma pauperis shall be paid by the United States out of
      money appropriated for that purpose if the trial judge or a circuit judge
      certifies that the suit or appeal is not frivolous and that the transcript
      is needed to decide the issue presented by the suit or appeal. Fees for
      transcripts furnished in other proceedings to persons permitted to
      appeal in forma pauperis shall also be paid by the United States if the
      trial judge or a circuit judge certifies that the appeal is not frivolous (but
      presents a substantial question).

      28 U.S.C. § 753(f) (emphasis added). A petitioner must make a particularized

showing as to the substantial question presented and the need for a transcript to

address that issue. See United States v. MacCollom, 426 U.S. 317, 326 (1976). A

“substantial question” has been defined as: “a close question or one that could go

either way;” the “question is so integral to the merits;” “it is more probable than not

that reversal will be required;” or that the question is “novel ... and has not been

decided by controlling precedent or is fairly doubtful.” Carter v. Ricumstrict, No.

07-1331, 2013 WL 3242957, at *1 (E.D. Mich. June 26, 2013) (citing United States

v. Parkes, 2009 WL 5205370 *3 (E.D. Tenn. 2009) (internal quotations and citations

omitted)).


       Petitioner raised this predicate offense issue in a previous letter to the Court

on August 30, 2019 entitled “Nunc Pro Tunc Motion to Correct P.S.I.” See EFC No.

138, PageID.821. The Court’s review of the sentencing record in response to the

letter confirmed that the predicate offense objection was already considered and


                                            2
rejected. Id. at PageID.822. There is therefore no substantial question raised by

Petitioner in his present motion as required by 28 U.S.C. § 753(f).


      Petitioner is not entitled to a sentencing transcript to be paid by the

Government under 28 U.S.C. § 753(f). Petitioner may instead request the transcript

from the court reporter and make payment arrangements in accordance with Local

Rule 80.1. E.D. Mich. L.R. 80.1.


      Accordingly, Petitioner’s Motion for Production of Sentencing Transcripts

[#140] is DENIED.


      IT IS SO ORDERED.



Dated:       October 15, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 15, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                         3
